Case 4:18-cV-01583 Document 24 Filed on 10/26/18 in TXSD Page 1 of 2

 

 

 

UNITED sTATES DISTRICT CoURT soUTHERN DISTRICT oF TEXAS
§
JANE DoE §
§ CIVIL ACTION NUMBER:
§ 4:18-CV-1583
versus §
HARR|S CouNTY SHERIFF'S §
oFFlcE, et a\. §
§
§

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

All parties to this case Waive their right to proceed before a district judge and
consent to have a United States Magistrate Judge conduct all further proceedings,
including the trial and judgment 28 U.S.C. § 636 (c) .

fw y)/¢~;&W U/' B’v`»zr%§$/;’/A,

 

ORDER TO TRANSFER

This case is transferred to United States Magistrate Judge

 

to conduct all further proceedings, including final judgment

 

Date United States District Judge

SDTX (consent mag) 7/13/98

Case 4:18-cV-01583 Document 24 Filed on 10/26/18 in TXSD Page 2 of 2

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

NOTICE OF THE RIGHT TC TRY
A CIVIL CASE BEFORE A MAGISTRATE JUDGE

With the consent of all parties, a United States Magistrate Judge may
preside in a civil case, including jury trial and final judgment
The choice of trial before a magistrate judge is entirely yours. Tell only
the clerk. Neither the judge or magistrate judge Will be told until all the parties
agree.
The district judge to Whom your case is assigned must approve the referral to a

magistrate judge.
You may get consent forms from the clerk.

Clerk of Court

